Citation Nr: 0114917	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  99-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for nonfunctioning left 
kidney, renal artery stenosis, right side, status post 
angioplasty and stent placement, renal vascular hypertension, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Regional Office 
(RO).  In a rating decision dated in October 1997, the RO 
granted service connection for a nonfunctioning left kidney 
on a secondary basis.  A 30 percent evaluation was assigned, 
effective March 1997.  Subsequently, based on the receipt of 
additional evidence, the RO, in a rating action dated in 
November 1998, granted service connection for right kidney 
damage, and recharacterized the service-connected disability 
as nonfunctioning left kidney, renal artery stenosis, right 
side, status post angioplasty and stent placement, renal 
vascular hypertension.  The 30 percent rating was continued.  
The veteran continued to disagree with the assigned 
evaluation.  By rating decision dated in June 1999, the RO 
increased the evaluation assigned for the service-connected 
right and left kidney disorders with renal vascular 
hypertension to 60 percent, effective March 1997.  


REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected kidney disorder.  In this regard, the Board 
observes that during the hearing in November 1999 at the RO 
before the undersigned, the veteran testified that he has 
been receiving treatment for his kidney disorder from several 
physicians.  He referred to treatment from Henry Danielsky, 
M.D., Robert F. Cali, M.D., A. Garbaccio, M.D., and Dr. 
Kopchick.  (See November 3, 1999 hearing transcript (Tr.), at 
Pages (Pgs.) 4, 5 and 19.)  While some records from these 
physicians have been associated with the claims folder, there 
is no indication that all available records have been 
requested.  In addition, the veteran reported that some 
medical records might be available through his employer, 
Federal Mogul.  (Tr. at Pgs. 13-14.)  

The veteran argues, in effect, that his symptoms have 
increased in severity.  The United States Court of Appeals 
for Veterans Claims has held that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In this 
case, the most recent Department of Veterans Affairs (VA) 
examination was conducted in September 1998, and the veteran 
claims that his condition has deteriorated since then.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected kidney disability since 
1997.  The RO should specifically request 
that the veteran provide the necessary 
information from Drs. Danielsky, Cali, 
Garbaccio and Kopchick, as well as from 
Federal Mogul Corporation.  After 
securing the necessary release, the RO 
should obtain any records that have not 
already been associated with the claims 
folder.

2.  The veteran should be afforded VA 
nephrology and cardiovascular 
examinations to determine the severity of 
his disability.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
for review before the examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


